Pigott, J. (dissenting).
I dissent and decline the majority’s invitation to go “through the looking glass” to a world where a municipal employer must, in blind faith, reinstate an employee under Civil Service Law § 71 without first receiving a certification *225from a medical officer that the employee is fit for duty. The majority berates the parties for “squabb[ling] in and out of court” (deservedly so), but, instead of interpreting section 71 in a manner that would lead to less litigation, it offers a solution that invites more by requiring a municipal employer to commence a CPLR article 78 proceeding against another municipality that should be assisting it to obtain the certification. Although section 71 does not state to whom the certification must be given, the only practical interpretation is that it should be given to the municipal employer, the entity ultimately responsible for the consequences of an imprudent reinstatement.
As relevant here, Civil Service Law § 71 provides that an
“employee may, within one year after termination of [a disability resulting from an occupational injury or disease], make application to the . . . municipal commission having jurisdiction over the position last held by such employee for a medical examination to be conducted by a medical officer selected for that purpose by such . . . commission. If, upon such medical examination, such medical officer shall certify that such person is physically and mentally fit to perform the duties of his or her former position, he or she shall be reinstated to his or her former position” (emphasis supplied).
According to the majority, the Westchester County Department of Human Resources (DHR) letter apprising the Town of Eastchester that the DHR-selected physician “evaluated” Mr. Lazzari and concluded he was fit for duty was sufficient for purposes of section 71. This is so notwithstanding the fact that the Town had two medical opinions in its possession indicating that Mr. Lazzari was not fit for duty.
The majority finds in favor of the DHR and Mr. Lazzari despite the fact that the County refused to provide the Town with medical certification as to Mr. Lazzari’s fitness. In my view, submission of the certification to the Town by the DHR was a condition precedent to the Town’s reinstatement of Mr. Lazzari. The only rational interpretation of section 71 is that the Town, as employer, is entitled to that certification. It is the Town that does the reinstating, and it is the Town that will bear the liability should such reinstatement prove erroneous and result in injury to either Mr. Lazzari or others. As such, because DHR never provided such certification, it never fulfilled its duty under section 71 and, therefore, there was no reason for the Town to *226either reinstate Mr. Lazzari or commence an article 78 proceeding to obtain that certification. To that extent, I also disagree with the majority’s conclusion that the Town “ignore[d] the County’s directive” by not reinstating Mr. Lazzari (majority op at 223); DHR never sent the Town the certification, had no authority to issue a “directive” to the Town and therefore the Town had no obligation to reinstate him.
Although the majority correctly points out that section 71’s purpose “is to involve a neutral agency and a physician, independent of both the employee and the employer, with appropriate oversight” (majority op at 222), that hardly justifies keeping the results of the examination secret from—and placing the onus of actually obtaining the certification on—the Town, whose interest in ensuring that its employees are fit for duty is just as great as an employee’s interest in returning to his position.
It is well settled that section 71 “strike[s] a balance between the recognized substantial State interest in an efficient civil service and the interest in the civil servant in continued employment in the event of a disability” (Matter of Allen v Howe, 84 NY2d 665, 672 [1994] [citations omitted]). But the majority’s interpretation of section 71 places the employee’s interest in continued employment before that of the State’s substantial interest in an efficient civil service by ordering the employee’s reinstatement without the submission of any proof of the employee’s fitness to serve. The only reasonable interpretation of the statute, and the only rational approach consistent with the policy approach delineated in Allen, is that the civil service department (or the appropriate civil service commission) select the medical officer to examine the employee, and, should that medical officer certify that the employee is fit to perform his or her duties, the municipal employer must reinstate that employee upon receipt of that certification. Under the majority’s holding, the Town must commence an article 78 proceeding without knowing DHR’s basis for reinstatement. On its face, then, a blanket demand by the DHR that the Town reinstate Mr. Lazzari without any basis for doing so is the textbook definition of arbitrary and capricious.
Finally, the majority posits that, in addition to bringing an article 78 proceeding, the Town could have filed a FOIL request seeking a copy of the medical officer’s report (majority op at 223). In another trip down the rabbit hole, the County does not suggest that it would have any ground for rejecting a FOIL request by the Town (majority op at 224). By applying for a *227medical examination and seeking reinstatement, however, Mr. Lazzari has placed his physical condition in issue (see e.g. Dillenbeck v Hess, 73 NY2d 278, 287-288 [1989]), and, in my view, the Town was entitled to a copy of the medical officer’s report and, and the very least, a certification, without having to commence a proceeding. Mr. Lazzari had no incentive to provide the Town with the medical officer’s report or demand that the DHR provide the Town with the certification, as evidenced by the fact that he is now being handsomely rewarded with several years’ back pay simply because neither party in control of the medical information thought it important that the Town be provided any basis for reinstatement other than a letter from a nonmedical bureaucratic agency stating, in sum and substance, that Mr. Lazzari must be reinstated because some unknown medical officer who may or may not have examined Mr. Lazzari concluded that he was fit to return to work. This, to me, is not compliance with section 71.
Judges Ciparick, Graffeo, Read and Smith concur with Chief Judge Lippman; Judge Pigott dissents in a separate opinion.
Order affirmed, with costs.